On the Merits.
In each suit plaintiffs sue Ware as their debtor, for sundry amounts as due them on open account; and upon proper allegations prayed for and obtained attachments, and thereunder caused to be seized and attached, as the property of Ware, several improved lots in the town of New Acadia, and a stock of goods and merchandise — all of which were in the ostensible possession of Munn, who is made a party to the respective suits, on the averment that his title was simulated and fraudulent; and that he had been acting as a person interposed for Ware.
*942The stock of goods alone is estimated in the Sheriff’s return to be worth $3115.95. In limine Munn tendered the following exceptions, viz:
1st. That plaintiff’s petition shows no cause of action in that it is not alleged that Munn is insolvent, or unable to pay his debts.
2d. That no act or intent is alleged against him as a cause for attachment.
3d. That he is in possession of the property attached, under duly recorded notarial titles, and same cannot be attacked by attachment or otherwise.
4th. That plaintiffs’ debts were out of, and prescribed by three years, etc.
The effect of the judgment of December, 1885, dissolving plaintiffs’' attachment and dismissing their suit as to Munn, was to discharge him and his property from the suit, and to eliminate therefrom the question of simulation vel non, as this issue"could not be tried with Ware alone. Munn was a necessary party to the suit in this respect.
An inspection of the record discloses that plaintiffs prosecuted to the Circuit Court of Appeals for that district an appeal from that judgment, and it was by that court reversed and the cause remanded for further proceedings.
When the cause was returned to the district court, the defendant, Munn, promptly tendered the pleas of res judicata and estoppel — in the alternative — predicated on the judgment of that court that had been thus appealed from, and the plaintiffs tendered and filed — on defendant Munn’s objection and exception — an amended petition, supplying the hitherto wanting allegations of insolvency and injury.
These pleas would have presented difficult’and delicate questions for our consideration, had not plaintiffs placed an interpretation upon the two judgments of December, 1885, by obtaining, in July, 1886, orders of appeal from them. Thereby they are conclusively estopped from denying their existence, and abandoned the judgment of the Circuit Court reversing' them in February, 1886. For this reason we cannot consider the case presented under the reformed pleadings, with Munn as a newly made party to them. Plaintiffs’ double appeals have placed this impediment in the way. Had they solely relied on the decree of the Court of Appeals, that reversed the jaugment of December, 1885, and resisted the defendant’s pleas of res judicata and estoppel, and appealed from that judgment of the 19th of July, 1886, alone, they would have been in line and could have secured a hearing on the whole case. As presented they cannot.
*943Aside from these considerations, there are other serious difficulties in the plaintiffs’ way, which we need not detail.
Inasmuch as Munh is no longer a party to the suit, and the judgments are not questioned here, as regards the debtor, Ware, we shall not pass upon them. Under the views herein expressed the judgment of the court a qua must remain undisturbed, and it is therefore affirmed with cost of appeal taxed against the appellants.
Justices Poche and Todd take no part, not having heard the argument.